Citation Nr: 1339756	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-25 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and an adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served with the United States Coast Guard Reserves.  She had her initial active duty for training from June 29, 1987 to September 11, 1987, and served on active duty from May 15, to May 25, 1988.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2009, the Veteran withdrew her request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2013).  In March 2011, the Board remanded the claim for additional development.  The development has been completed and the case has been returned to the Board for appellate review.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System have been reviewed in conjunction with the disposition of the issue on appeal. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on her part is required.


REMAND

The Board's review of the claims file reveals that further RO action is warranted.  During the October 2012 VA examination, the Veteran reported that she was receiving supplemental security income (SSI) for paranoid schizophrenia from the Social Security Administration (SSA).  Records from SSA have not been provided by the Veteran and VA has not attempted to obtain these records.  Pursuant to the duty to assist, these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA records pertinent to any claim filed by the Veteran for Social Security disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If records are not obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

